 In the Matter of CARROLLTON METAL PRODUCTS COMPANYandAMAL-GAMATED ASSOCIATION OF IRON, STEEL&TIN WORKERSOF N. A.,LOCAL 1571, and INTERNATIONAL ASSOCIATION OF MACHINISTS,PARTY TO THE CONTRACTIn the Matter Of CARROLLTON METAL PRODUCTS COMPANYandAMAL-GAMATED ASSOCIATION OF IRON, STEEL & TIN WORKERS OF NORTHAMERICA, LOCAL No. 1571CasesNos. C-307 and R-307,respectivelyORDER VACATING DECISION AND DIRECTION OF ELEC-TION,AND DISMISSING PETITIONJanuary 3, 1940The Board having, on April 14, 1938, issued a Decision, Directionof Election, and Order in the above-entitled cases,' and, thereafter, theBoard, by Order duly made, having approved a stipulation and agree-ment entered into in the above-entitled cases, and the said stipulationand agreement having providedinter alia,"that, upon the dismissalof the second amended complaint by the Regional Director for theEighth Region, the Board will enter an order setting aside and vacat-ing its decision and direction of election in Case No. R-307 and dis-miss the petition,in said case and no further proceedings will be takenby the Board in cases numbered R-307 and C-307", and the Boardbeing advised in the premises and having duly considered the matter,IT Is HEREBY ORDERED that the Decision and Direction of Electionissued by the Board on April 14, 1938, be, and it hereby is, vacatedin Case No. R-307, and that the said petition in Case No. R-307 be,and it hereby is, dismissed.16 N..L.R. B. 569 ; see also Order vacating and setting aside in part Decision,Directionof Election,and Order,11 N. L.It.B. 1213.19 N. L. R. B., No. 7...27.